Case 5:14-cv-00584-RCL Document 111 Filed 12/20/18 Page 1of1
| ‘ LAW OFFICE OF DAVID E. DILLEY, PLLC

5255 San Pedra Ave, San Antonio, 1X 78212 (Ph: (210) 73-4669 {| Fax: (210) 793-3469
david@dilleylawoffice.com

      
 

December 20, 2018

Clerk of the Court

U.S. Western District Court
655 E. Cesar Chavez Blvd.
San Antonio, TX 78206

RE: NOTICE OF MILITARY DUTY

Dear Clerk of the Court:

Please be advised that I will be out of State on Military Duty from January 10, 2019 - January
13, 2019, February 8, 2019 and March 1, 2019 - March 6, 2019. I request that you please not
set any hearings and/or trials for any matters for which I am the attorney of record during the
mentioned dates.

Should you have any questions, please feel free to contact my office. Your assistance is greatly
appreciated.

Sincerely,

en

   
  

David E. Dilley
Attorney at Law
